Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 21, 2012                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  143647(21)                                                                                           Stephen J. Markman
                                                                                                       Diane M. Hathaway
  DALE R. CLANCY,                                                                                          Mary Beth Kelly
            Plaintiff-Appellee,                                                                            Brian K. Zahra,
                                                                                                                      Justices
  v                                                                 SC: 143647
                                                                    COA: 300926
                                                                    WCAC: 07-000190
  MILLENNIUM PAINTING COMPANY and
  LIBERTY MUTUAL INSURANCE COMPANY,
           Defendants-Appellants,
  and
  BASIC PAINTING, INC., and ACCIDENT
  FUND INSURANCE COMPANY OF
  AMERICA; RCO ENGINEERING, INC., and
  SAFECO INSURANCE COMPANY OF
  AMERICA; and SJS, d/b/a MILLENNIUM
  INDUSTRIAL SERVICES,
            Defendants-Appellees.

  _________________________________________/

        On order of the Court, the motion for reconsideration of this Court’s November
  23, 2011 order is considered, and it is DENIED, because it does not appear that the order
  was entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 21, 2012                        _________________________________________
         d0514                                                                 Clerk